


Cornerstone OnDemand Commission Plan


EMPLOYEE NAME:
Dave Carter
EMPLOYEE TITLE:
SVP Sales
DIVISION:
Sales
EFFECTIVE DATE:
1/1/14
TERM:
Effective Date through 12/31/14



The following sets forth the terms and conditions of your commission plan (the
“Plan”). The Plan does not automatically renew at the end of the Term, and is
only valid for the Term, unless it is revised by Cornerstone during the Term.
Cornerstone’s Board of Directors (or its authorized committee or delegate)
and/or Cornerstone’s CEO may amend, modify, alter, suspend, or terminate the
Plan at any time and in its sole discretion. The Plan may only be modified with
the prior written approval of Cornerstone’s CEO. All calculations and
determinations with respect to the Plan shall be made by Cornerstone in its sole
discretion, and shall be final. Cornerstone reserves the right to change at any
time the products, services, customers, territories, accounts, commissions or
bonuses assigned to you.


1)
Definitions.

a)
“Territory” means the territory assigned by your manager.

b)
“Approved Contract” means a written agreement, amendment, addendum, and/or
statement of work with approved pricing between Cornerstone and a customer
headquartered in the Territory for Cornerstone software and/or services, duly
executed on behalf of Cornerstone by its CEO or an authorized designee during
the Term.

c)
“Phased Approved Contract” means an Approved Contract where the start date for
some of the software, recurring services, and/or users purchased when the
Approved Contract was originally executed falls after Year 1 of the Approved
Contract (e.g., Performance Cloud starts in Year 2; 10,000 users are committed
for Years 2 and 3, but only 3,000 are committed for Year 1; etc.).Accordingly,
for Phased Approved Contracts, “Year 1” will not always coincide with Year 1 of
the Approved Contract. Example 1: Client ABC contracts for the Learning Cloud
for $100,000/year, beginning in Year 1 of the Approved Contract, and the
Performance Cloud for $100,000/year, beginning in Year 2 of the Approved
Contract. Here, the Learning Cloud fee is first invoiced in Year 1 of the
Approved Contract, but the Performance Cloud is first invoiced in Year 2 of the
Approved Contract. Example 2: Client ABC commits to 1,000 users for $40,000 in
Year 1, and 1,400 users for $55,000 in Years 2 and 3. Though $40,000 is first
invoiced in the first year of the Approved Contract, the incremental $15,000 is
first invoiced in Year 2 of the Approved Contract.

d)
“Revenue” means the fee(s) in an Approved Contract contractually committed at
the time of its execution.

e)
“Software Revenue” means Revenue attributable to software subscriptions, course
registrations, content delivery and/or language packs.

f)
“Service Revenue” means Revenue attributable to: (1) professional services
(i.e., implementation services, business consulting, technical consulting and
educational services); (2) e-learning content sales, less royalties and/or fees
for content payable to third-party content vendors; or (3) other value-add
services (e.g., outsourced administration, solution optimization, and premier
support).

g)
“Recurring Service Revenue” means Service Revenue which is charged on an
annually recurring basis.

h)
“One-time Service Revenue” means Service Revenue which is not charged on an
annually recurring basis.

i)
“Year” means, with respect to a given Revenue stream (i.e., Revenue for
Learning), the later of: (i) the year to which the Revenue is attributable; and
(ii) the year in which the Revenue is invoiced.

j)
“Commission Month” means, with respect to an Approved Contract, one calendar
month following the month in which the Approved Contract was executed.

k)
“Contingency” means, with respect to an Approved Contract: (i) a material
customization (e.g., product enhancement, etc.) which may impair or delay
revenue recognition; (ii) a customer right to terminate the Approved Contract
for convenience and/or a failure to deliver a material customization.

l)
“Commission” means incentive compensation relating to procurement of an Approved
Contract, calculated as a percentage of applicable Revenue.

m)
“Quota” means the following amount of combined Year 1 Software Revenue and
Service Revenue across all Approved Contracts in your Territory:    

$79,000,000




--------------------------------------------------------------------------------




2)
Earned Commissions.

Commissions are deemed to be earned (“Earned Commissions”) for a given contract
year of an Approved Contract when all of the following conditions have been
satisfied:
a)
There is a valid Approved Contract in place.

b)
Any and all Contingencies affecting the period(s) for which you are claiming a
Commission have cleared, unless Cornerstone in its sole discretion has waived
this requirement for the particular Approved Contract.

c)
You and/or a member of your team were primarily responsible for procuring the
Approved Contract covering the period(s) for which you are claiming a Commission
(i.e., if you procured an Approved Contract for one year, but were not
responsible for procuring renewal of that Approved Contract, you will not be
eligible for Commissions for any renewal periods).

d)
You are employed by Cornerstone on the Payment Date (defined below) or
applicable Payment Date anniversary.

3)
Payment of Commissions.

Cornerstone will pay Year 1 Earned Commissions at the later of: (i) one
Commission Month, if execution occurs on or before the fifteenth (15th) day of
the month (except in November); (ii) two Commission Months, if execution occurs
after the fifteenth (15th) day of the month or anytime in November; or (iii) one
calendar month after any and all Contingencies have cleared (the “Payment
Date”). Commissions for subsequent years will be paid on the applicable Payment
Date anniversary.
4)
Commission Rates.

a)
Regular Commission Rates. Regular Commissions are as follows:

i)
One-time Service Revenue:     0.4%

ii)
Recurring Service Revenue:

For a given Recurring Service Revenue amount, your Commission for:
Year 1 is:
Year 2 is:
Year 3 is:
0.4%
0.2%
0.12%



iii)
Software Revenue:

For a given Software Revenue amount, your Commission for:
Year 1 is:
Year 2 is:
Year 3 is:
0.5%
0.25%
0.15%



b)
Accelerated Commission Rates. Accelerated Commissions will apply to Team
Approved Contract amounts exceeding one hundred percent (100%) of your total
Quota in all categories during the Term. For the categories listed below,
accelerated Commissions replace regular Commissions. Accelerated Commissions are
as follows:

i)
One-time Service Revenue:    0.6%

ii)
Year 1 Recurring Service Revenue:    0.6%

iii)
Year 1 Software Revenue:    0.75%

5)
Bonus.

If you achieve the following Quota milestone by the following date:
You will be eligible for a bonus of:
$15,000,000 by March 31, 2014
$5,000
$32,000,000 by June 30, 2014
$5,000
$52,000,000 by September 30, 2014
$5,000
$79,000,000 by December 31, 2014
$5,000







--------------------------------------------------------------------------------




6)
Termination of Your Employment.

a)
If you are an at-will employee, nothing contained in this document in any way
changes or limits the “at-will” nature of the employment relationship between
Cornerstone and you.

b)
In the event that your employment with Cornerstone terminates, you will only be
paid for Earned Commissions on or prior to the date of your termination or
transfer.

7)
Miscellaneous.

a)
Nothing in this document obligates Cornerstone to enter into any Approved
Contracts or other agreements with any customer or otherwise.

b)
You are expected to follow the official Cornerstone pricing guidelines, which
are subject to change from time to time at Cornerstone's sole discretion.

c)
The Plan supersedes any prior written or verbal discussions, agreements or
understandings with respect to the bonuses, commissions and similar items of
compensation for sales made during the Term.

d)
In the event that any provision or any portion of any provision hereof becomes
or is declared by a court or administrative agency of competent jurisdiction to
be illegal, unenforceable, or void, this Plan shall continue in full force and
effect without said provision or portion of provision.

e)
The law governing the Plan, as well as venue for any action, shall be the state
where the employee is employed.

f)
Notwithstanding anything to the contrary herein, all calculations regarding
Quota, Revenue and Commissions are subject at all times to applicable conflict,
teaming, and referral rules, which shall be made available to you online (link
to be provided).

CORNERSTONE
By:    /s/ Adam Miller
Name:    Adam Miller\2n\
Date:    April 3, 2014\2d\
Agreed and accepted:
By:    /s/ Dave Carter\1s\
Name:    Dave Carter1n\
Date:    March 20, 20141d\










